Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 15-1067

                   LUIS ESTUARDO ORDONEZ-SANTAY,

                               Petitioner,

                                     v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,*

                               Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                       Howard, Chief Judge,
                Lynch and Kayatta, Circuit Judges.


     Hans J. Bremer and Bremer Law & Associates, LLC on brief for
petitioner.
     Michele Y. F. Sarko, Office of Immigration Litigation, Civil
Division, United States Department of Justice, Benjamin C. Mizer,
Principal Deputy Assistant Attorney General, Civil Division, and
Cindy S. Ferrier, Assistant Director, on brief for respondent.


                           October 28, 2016




     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch has been substituted for former Attorney General
Eric H. Holder, Jr. as respondent.
              Per curiam.    Petitioner Luis Estuardo Ordonez-Santay

("Ordonez"), a native and citizen of Guatemala, asks us to review

a Board of Immigration Appeals ("BIA") order denying his motion to

reconsider.     After careful review of the briefs and the record, we

deny the petition.



                                      I.

              Ordonez came to the United States in 2008 and was

subsequently served with a Notice to Appear charging him as

removable      pursuant     to    Immigration         and     Nationality      Act

§   212(a)(6)(A)(i).         In    response,     Ordonez       sought     asylum,

withholding of removal, and protection under the United Nations

Convention Against Torture (“CAT”).

              In support of these claims, Ordonez testified that, in

2006, members of a vigilante group in his community coerced him to

join them.     Ordonez explained that he participated in the group's

activities for two years and left Guatemala "because [he] did not

feel like [he] was free there anymore."             Though Ordonez was never

harmed   in    Guatemala,   he    expressed    fear    that    members    of   the

vigilante group might kill him if he returned.

              The   Immigration   Judge    ("IJ")     pretermitted      Ordonez's

application for asylum and denied his applications for withholding

of removal and protection under the CAT.                    The BIA summarily

affirmed the IJ's decision.         Ordonez eschewed the opportunity to


                                    - 2 -
seek       judicial    review    at     that    time   and   instead    moved   for

reconsideration.         The BIA denied the motion to reconsider on the

grounds that there was "no error of fact or law in [its] prior

order . . . to warrant . . . reconsideration."

              Ordonez filed this timely petition for review.              The only

decision before us is the BIA's denial of the motion to reconsider;

the original order denying relief is not implicated.1                   See Liu v.

Mukasey, 553 F.3d 37, 39 (1st Cir. 2009); see also Abdullah v.

Gonzales, 461 F.3d 92, 99 (1st Cir. 2006).



                                          II.

              We review the BIA's denial of a motion to reconsider

solely for abuse of discretion.             Onwuamaegbu v. Gonzales, 470 F.3d

405, 407 (1st Cir. 2006).             Under this highly deferential standard,

we must uphold the BIA's decision unless it "was made without a

rational      explanation,      inexplicably       departed    from    established

policies, or rested on an impermissible basis."                 Zhang v. INS 348

F.3d 289, 293 (1st Cir. 2003) (quoting Nascimento v. INS, 274 F.3d

26,    28    (1st     Cir.   2001))    (internal   quotation    marks    omitted).

Ordonez has advanced no argument that would warrant overturning

the BIA's denial of his motion under the abuse of discretion


       1
       We may, however, "review the underlying decision to the
extent necessary to determine whether the BIA abused its discretion
in denying the motion to reconsider." Liu v. Mukasey, 553 F.3d
37, 39 n.1 (1st Cir. 2009)


                                         - 3 -
standard; in fact, his brief is notably silent on this point.               See

Mana v. Gonzales, 128 F. App'x 167, 170 (1st Cir. 2005).

             The record bears out the BIA's conclusion that Ordonez's

motion for reconsideration was deficient because it failed to

identify   any   material   error    of    law   or   fact    in   the   earlier

decisions.     See Liu, 553 F.3d at 39.          When, as here, a movant

simply rehashes contentions previously made and rejected, he has

no legal basis to insist upon reconsideration.               See id.; see also

Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004).

             Finally, we note that Ordonez's appellate brief focuses

entirely on showing that he "satisfied his burden of demonstrating

that he will more likely than not face persecution [based on a

protected ground] . . . if he returns to Guatemala, thus qualifying

him for withholding of removal."            Ordonez cannot use the motion

for reconsideration as a vehicle for a belated appeal from the

order of removal.     See Mana, 128 F. App'x at 169–170.



                                    III.

             For the reasons stated, the petition is DENIED.




                                    - 4 -